KOZINSKI, Circuit Judge,
concurring.
I join Judge Fletcher’s thorough and thoughtful opinion but add a few words to emphasize what I see as the key issue in this case. Assuming, as we must, that the police conducted their raid on Quade’s house in order to arrest him on suspicion of a crime, it was clearly established that they needed a warrant. Michigan v. Clifford, 464 U.S. 287, 297-98, 104 S.Ct. 641, 648-49, 78 L.Ed.2d 477 (1984); Payton v. New York, 445 U.S. 573, 590, 100 S.Ct. 1371, 1382, 63 L.Ed.2d 639 (1980).
No exigency stood in the way of seeking a warrant. Cf. Michigan v. Clifford, 464 U.S. at 292-93, 104 S.Ct. at 646-47; Michigan v. Summers, 452 U.S. 692, 702, 101 S.Ct. 2587, 2594, 69 L.Ed.2d 340 (1981). The suspect was encircled and was no threat to anybody. Keeping the house blockaded long enough to apply for a warrant would have been a nuisance but, as best the record discloses, posed no danger to the community. See Maj.Op. at 1365 n. 11.
And seeking a warrant could have made a difference here. I seriously doubt a reasonable judicial officer would have authorized the immediate storming of Quade’s residence by a heavily armed tactical team. Instead, he might have required exhaustion of less intrusive alternatives, like using tear gas or waiting Quade out. See, e.g., Paul Pringle & Shante Morgan, O.J. Surrenders: Bizarre Chase Ends in Standoff at Estate, San Diego Union-Trib., June 18, 1994, at Al. Or, perhaps the judge would have concluded that, if entry for purposes of a health inspection could only be achieved by the use of shock troops, it wasn’t worth the risk to life and property. Quade, after all, was a half-blind recluse, an eccentric, perhaps in need of medical attention—not David Koresh.
Under Payton, the potentially fatal decision to confront a suspect within his own home is taken away from those on the scene, whose judgment may be clouded by an un*1369derstandable, but perhaps misguided, sense of urgency. What is striking about the fact pattern here is the massive disproportionality of the response to the problem of a leaky sewer pipe. I would like to believe that, had Payton been followed, the judicial officer from whom the warrant was sought would have injected a measure of objectivity and detachment, perhaps saving Quade's life. By failing to take this constitutionally-required step, the officers short-circuited the built-in safeguard of the warrant requirement, costing Quade his life and exposing themselves to liability.